MEMORANDUM **
The United States appeals the district court’s order dismissing the case and releasing Defendant Gilberto Hernandez-Medina. The government requests an order from this Court reversing the dismissal so that it may renew charges against Hernandez-Medina if he ever returns to the United States.
Because the district court’s order does not bar future prosecution, the relief the government requests has already been granted. Therefore, we dismiss this appeal as moot. See United States v. Strong, 489 F.3d 1055, 1059 (9th Cir.2007) (“An appeal is moot when, by virtue of an intervening event, a court of appeals cannot grant any effectual relief whatever in favor of the appellant.” (internal quotation marks omitted)).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Cir. R. 36-3.